FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            May 26, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 PARKER WILSON,

       Plaintiff - Appellant,

 v.                                                          No. 20-1233
                                                    (D.C. No. 1:19-CV-01633-RBJ)
 KIM BIMESTEFER, in her individual and                        (D. Colo.)
 official capacities as Executive Director of
 the Colorado Department of Health Care
 Policy and Financing; TOM MASSEY, in
 his individual and official capacities as
 Executive Director and Chief Operating
 Officer of the Policy, Communications, and
 Administration Office of the Colorado
 Department of Health Care Policy and
 Financing; DAVID L. SMITH, in his
 individual and official capacities as
 Manager of Benefits Coordination Section
 for the Colorado Department of Health
 Care Policy and Financing; ASHLEY
 DIRIENZO, in her individual and official
 capacities as Recovery Officer at the
 Colorado Department of Health Care
 Policy and Financing,

       Defendants - Appellees.
                      _________________________________

                                ORDER AND JUDGMENT*


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                        _________________________________

Before MORITZ, BALDOCK, and KELLY, Circuit Judges.
                  _________________________________

      This 42 U.S.C. § 1983 case arose after the Colorado Department of Health

Care Policy and Financing (“the Department”) filed a petition in Colorado probate

court to terminate a special needs trust established for Plaintiff Parker Wilson. The

trust allowed Wilson, a paraplegic, to maintain funds for medical expenses not

covered by Medicaid, while remaining eligible for Medicaid. The probate court

granted the petition and the proceeds of Wilson’s trust were paid to Colorado.

      Wilson sued the Department officials involved in the decision to seek

termination of his trust, alleging violations of his constitutional and federal statutory

rights. He sought damages as well as injunctive and declaratory relief. The district

court dismissed Wilson’s claims for damages and reinstatement of his trust under the

Rooker-Feldman doctrine.1 It also dismissed Wilson’s remaining declaratory and

injunctive claims for lack of standing. Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.

                                    I. Background

      Parker Wilson was in a car accident in Colorado when he was 10 years old.

His mother died in the accident, and Wilson was rendered paraplegic. He received a

settlement from the resulting personal injury claim, and his family placed those funds



      1
      See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v.
Feldman, 460 U.S. 462 (1983).
                                            2
into a special needs trust to cover medical and other expenses not covered by

Medicaid.

      Under federal law, any Medicaid benefits paid for an individual must be repaid

from any remaining assets of a special needs trust upon the individual’s death.

42 U.S.C. § 1396p(b)(1), (d)(4)(A). Colorado law, however, requires repayment

from trust assets not only upon death, but also upon termination of a trust during the

individual’s lifetime. Colo. Rev. Stat. § 15-14-412.8(2)(b). And until 2020, a

Department regulation provided that a trust terminated whenever an individual

moved to another state. 10 Code Colo. Regs. 2505-10, § 8.100.7.E.6.b.i.e. (2019).2

      In 2017, Wilson and his father moved to South Carolina, where Wilson again

qualified for Medicaid benefits. But based on Wilson’s move, the Department—

operating under the then-existing version of its regulation—filed a petition in the

probate court to terminate Wilson’s special needs trust. Wilson’s co-trustees filed a

response arguing that early termination violated federal law; Wilson, however, chose

not to respond to the petition. Instead, he initiated a separate proceeding in probate

court seeking to “decant” the assets of the special needs trust by moving them into a

pooled trust under 42 U.S.C. § 1396p(d)(4)(C).




      2
         After Wilson filed his federal lawsuit, the Department modified its regulation
so that a special needs trust does not terminate when an individual moves to another
state, so long as the individual continues to receive medical assistance under another
state’s Medicaid program, and the trust is required for the individual to receive those
medical assistance benefits. See 10 Code Colo. Regs. 2505-10, § 8.100.7.E.6.b.i.e.
(2020).
                                           3
       The probate court issued an order terminating the trust on December 26, 2018.

On the same day, the probate court rejected Wilson’s petition in the separate

decanting case. Wilson appealed the decanting order but not the termination order.

The Colorado Court of Appeals, however, dismissed the decanting appeal as moot

based on Wilson’s decision not to appeal the probate court’s termination of the trust.

       While the decanting appeal was pending, Wilson filed the underlying

complaint in federal district court. He sued the defendants, four Department

officials, in their individual and official capacities under 42 U.S.C. § 1983 for alleged

constitutional and statutory violations related to the termination of his trust. The

operative complaint sought damages as well as declaratory and injunctive relief. It

requested, among other things, a permanent injunction “requiring Defendants to

return to Mr. Wilson all funds belonging to him that were unlawfully seized.” Aplt.

App. vol. I at 199; see also id. at 190 (“This Court should order that Mr. Wilson’s

assets be returned to him . . . .”).

       Defendants moved to dismiss, and the district court granted the motion. It held

the Rooker-Feldman doctrine barred Wilson’s claims to the extent they sought “to

undo the [probate] court’s termination order and remedy defendants’ conduct in

seeking and enforcing that order.” Aplt. App. vol. II at 383. Because Wilson no

longer had a special needs trust, the district court dismissed for lack of standing his

remaining claims for prospective relief. This appeal followed.




                                            4
                                    II. Discussion

      A. Rooker-Feldman

      Wilson argues the district court erroneously dismissed his claims for damages

and for an injunction requiring reinstatement of his trust. The district court dismissed

those claims under the Rooker-Feldman doctrine; we review such a dismissal de

novo. See Campbell v. City of Spencer, 682 F.3d 1278, 1281 (10th Cir. 2012).

      The Rooker-Feldman doctrine recognizes that only the Supreme Court has

jurisdiction over appeals from final state-court judgments. Lance v. Dennis, 546 U.S.

459, 463 (2006). Thus, “lower federal courts are precluded from exercising appellate

jurisdiction over final state-court judgments.” Id. The doctrine applies to federal

cases “brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005) (emphasis added).

      Thus, where a plaintiff’s alleged injuries precede the state-court judgment,

Rooker-Feldman does not bar the plaintiff’s claims in federal court. For example, in

Campbell v. City of Spencer, local authorities seized the plaintiff’s horses and then

filed a petition in state court seeking immediate forfeiture. 682 F.3d at 1280. The

state court granted the petition and set a bond. Id. The plaintiff then sued in federal

district court under § 1983, challenging the initial seizure under the Fourth

Amendment, the subsequent forfeiture under the Fifth Amendment, and the bond

amount under the Eighth Amendment. Id.

                                           5
      We held the plaintiff was barred from challenging the forfeiture and bond

amount because “[t]he imposition of a bond and the forfeiture of the horses were . . .

acts of the state court.” Id. at 1285. In other words, “[t]he alleged constitutional

wrong was the content of the judgment.” Id. at 1285. In contrast, because the

plaintiff’s challenge to the initial seizure of the horses “preceded any judgment by the

state court,” we held the plaintiff was not barred by Rooker-Feldman from pursuing

that claim in federal court. Id.; see also Mayotte v. U.S. Bank Nat’l Ass’n, 880 F.3d

1169, 1175 (10th Cir. 2018) (holding Rooker-Feldman did not apply to federal court

claims for damages relating to state court foreclosure proceedings where plaintiffs’

alleged facts preexisted those proceedings).

      Here, Wilson’s injuries did not precede the probate court’s order terminating

his trust. The gist of his complaint is that “[t]he State of Colorado succeeded in

getting the approval of the Denver Probate Court to terminate Mr. Wilson’s trust in

order to take his trust away from him and pay all trust assets to the State of

Colorado.” Aplt. App. vol. I at 161. His complaint makes clear that the injuries of

which he complains are the result of the probate court’s order:

      The State of Colorado has now received an order from the Denver
      Probate Court freezing Mr. Wilson’s trust assets, impeding his ability to
      pay necessary expenses, including medical treatment not covered by
      Medicaid. Such actions are causing and will continue to cause Mr.
      Wilson significant hardship as he is precluded from certain medical
      treatment that he otherwise would be receiving through his use of assets
      held in trust, and he is further prevented from pursuing a college
      education which he had planned to pay for using trust funds.




                                            6
Id. at 162. In addition, Wilson’s claimed damages in the Scheduling Order was

exactly the value of his terminated trust. Aplee. App. vol. I at 9. We hold that

because Wilson’s alleged injuries were caused by and did not precede the probate

court’s order, the Rooker-Feldman doctrine applies.

      Wilson argues that because his complaint focuses on defendants’ actions and

not the probate court’s decision, he would have had viable damages claims even if

the probate court had not terminated the trust. But the deprivation of his property

was, by the terms of his own complaint, the result of the probate court’s order.

Wilson argues that he seeks not to overturn the probate court’s termination order, but

to hold the defendants accountable for their “bad acts”—which included the decision

in the first place to invoke the Colorado regulation and seek termination of the trust.

It is true the decision to invoke state court procedures technically precedes the

resulting judgment, but Wilson cites no authority supporting a distinction for

Rooker-Feldman purposes between an official’s decision to pursue a state order and

the actual issuance of the order itself. In fact, our case law does not recognize such a

distinction. See Campbell, 682 F.3d at 1285 (holding Rooker-Feldman applied where

plaintiff alleged “Defendants sought and obtained an excessive fine” in state court

(internal quotation marks omitted)); see also Mann v. Boatright, 477 F.3d 1140, 1147

(10th Cir. 2007) (holding Rooker-Feldman barred constitutional claims against

individual defendants for their “complicity with the probate court’s orders”).3


      3
        Wilson also argues Rooker-Feldman does not apply because the probate court
had no authority to actually decide his constitutional challenges to the defendants’
                                           7
      In short, we hold the district court correctly concluded the Rooker-Feldman

doctrine barred Wilson’s claims for reinstatement of his trust and other damages.

      B. Standing

      The district court held Rooker-Feldman did not apply to the extent Wilson’s

complaint (1) included a general constitutional challenge to Colorado’s statutes and

regulations concerning special needs trusts and (2) sought an injunction to prevent

their future enforcement. Aplt. App. vol. I at 383. But the district court held that any

such remaining claim would be moot because Wilson’s trust had been terminated and

the only available remedies would not affect his rights. Id. at 384-85 (citing DeFunis

v. Odegaard, 416 U.S. 312, 316 (1974)). The district court further held that Wilson

could not meet the redressability prong of Article III standing because the only

available relief would not redress his alleged injuries. Id. at 385-86 (citing Steel Co.

v. Citizens for a Better Env’t, 523 U.S. 83, 107 (1998)).

      Wilson does not challenge the merits of the district court’s standing analysis.

He contends only that if we reverse the district court’s Rooker-Feldman dismissal of

Wilson’s damages and reinstatement-of-trust claims, then we must necessarily

reverse the district court’s ruling on standing. Because we affirm the district court’s

Rooker-Feldman analysis, Wilson’s argument fails.




actions. As the district court noted, however, under Colo. Rev. Stat. § 13-9-103(5),
the probate court “has jurisdiction to determine every legal and equitable question
arising out of or in connection with express trusts.”
                                            8
                            III. Conclusion

For the foregoing reasons we affirm the district court’s judgment.


                                    Entered for the Court


                                    Bobby R. Baldock
                                    Circuit Judge




                                   9